DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 18, 2019 was filed on the mailing date of the Application  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on December 18, 2019.  These drawings are in compliance with 37 CFR 1.84, and have been accepted.

Response to Arguments
Applicant’s arguments, see Remarks page 4, filed August 15, 2022, with respect to claims 1, 6 and 7 objection have been fully considered and are persuasive in view of the amendments.  The objection of claims1, 6 and 7 has been withdrawn. 

Applicant’s arguments, see Remarks page 4, filed August 15, 2022, with respect to the claim interpretation under 35 U.S.C. 112(f) have been fully considered and are persuasive.  The claim interpretation under 35 U.S.C. 112(f) has been withdrawn. 

Applicant’s arguments, see Remarks page 5, filed August 15, 2022, with respect to claim 7 rejection under 35 U.S.C. § 112(b) as being indefinite have been fully considered and are persuasive in view of the amendments.  The rejection under 35 U.S.C. § 112(b) of claim 7 has been withdrawn. 

Applicant's arguments filed August 15, 2022 with respect to claims 1-5 and 7 rejection under 35 U.S.C. § 103 as being unpatentable over Bobillot et al. (WIPO-PCT Application Publication WO2018146430A2) hereinafter “Bobillot” in view of Applicant admitted prior art Grachev et al. (Russian Patent Document RU2628671C1) hereinafter “Grachev” and further in view of Hamke et al. (U.S. Patent Application Publication 2011/0046817A1), hereinafter “Hamke”; and claim 6 rejection under 35 U.S.C. § 103 as being unpatentable over Bobillot in view of Grachev, Hamke and Fukui (Japanese patent document JP2013243655A), hereinafter “Fukui” have been fully considered but they are not persuasive. 
Applicant submits (See Remarks page 7-8) “Hamke teaches a (GPS) localization unit (see [0025]) and generating control signals based on a desired movement path (see [0020], [0015], and FIGs. 6a, 6b). The exemplary flight plan of FIG. 6a includes the desired movement path in the form of waypoints being defined by absolute Cartesian-like coordinates. When solving for the path segments of the flight plan, the guidance system may take into account information from the received flight plan (e.g., waypoint activity, velocity data, acceleration data, turn-radius data) and predetermined operating parameters that cannot be exceeded (see [0062]). Nevertheless, neither the flight plan nor the predetermined operating parameters (see [0063] - [0067]) include position information received from the localizer”. Based on this citation of Art Applicant concludes:  “Thus, Hamke discloses that the controller is configured to generate the control signals based on a desired movement path”. Examiner respectfully disagrees. 
Applicant is reminded that Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.
According to Hamke paragraph [0060]: “Determining actual flight instructions may include solving for a position and velocity as a function of time for the ducted fan unmanned aerial vehicle based on the received flight plan, the predetermined set of operating parameters, and the iterative analysis of the plurality of ordered triples (“a desired movement path”)”; paragraph [0077]: “It should be understood that determining actual flight instructions based on a waypoint and its corresponding activity preferably takes into account the position of the UAV (“the control signals based on position information received from the localizer”)” at or near the waypoint and its velocity at or near the waypoint”,  that involves the analysis of actual current position of the UAV and under the BRI would signify that the controller is configured to generate the control signals based on position information received from the localizer. Based on the assertation that Hamke only discloses that the controller is configured to generate the control signals based on a desired movement path” Applicant further submits, “contrary to the assertion made in the Office Action, Hamke fails to disclose or suggest that the controller is based on position information received from the localizer, as required in independent claim 1” (Examiner citing this portion as it submitted by the applicant though the Applicant meant: “the controller is configured to generate the control signals based on position information received from the localizer”, as best understood by the Examiner). Examiner respectfully disagrees. As shown above the Hamke paragraph [0077] provides the sufficient ground to interpret the teaching as “generate the control signals based on position information received from the localizer”. Further evidence that the generating of flight instructions is implicitly based on current position of UAV received from the localizer are provided in paragraphs [0079-0080]. Thus Hamke heals the deficiencies of Bobillot in combination with the Applicant admitted prior art Grachev.  
The rejection of claims 1 and 7 under 35 U.S.C. § 103 as being unpatentable over Bobillot in view of Applicant admitted prior art Grachev and further in view of Hamke is respectfully maintained. 
The rejections of the dependent claims 2-6 under  35 U.S.C. § 103 is also respectfully maintained as the Applicant’s arguments in regard of those claims are based in virtue of claims dependence on allegedly improper rejection of the base claim.

Examiner’s Note
According to MPEP Section 2111.01. IV (Plain Meaning): “To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. The specification may also include an intentional disclaimer, or disavowal, of claim scope. In both of these cases, "the inventor’s intention, as expressed in the specification, is regarded as dispositive." Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005) (en banc). See also Starhome GmbH v. AT&T Mobility LLC, 743 F.3d 849, 857, 109 USPQ2d 1885, 1890-91 (Fed. Cir. 2014)”.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant admitted prior art Bobillot et al. (WIPO-PCT Application Publication WO2018146430A2) hereinafter “Bobillot” in view of Applicant admitted prior art Grachev et al. (Russian Patent Document RU2628671C1) hereinafter “Grachev” and further in view of Hamke et al. (U.S. Patent Application Publication 2011/0046817A1), hereinafter “Hamke”.
In regards of claim 1, Bobillot teaches  a radar calibration system comprising a radar calibration target (Bobillot abstract: “A calibration device for radar measurements”), comprising: 
a reflector of a known radar cross section (Bobillot abstract: “calibration device…comprises a reflector (2) and a flying drone (1) on which the reflector is fixed”; paragraph [0050]: “the reflector backscattering coefficient can optionally be calculated theoretically. Alternatively, it can be measured in an anechoic chamber”), the reflector having a discontinuous surface mounted on and at least partially surrounding a driver (Bobillot abstract: “The reflector has a shape and an arrangement on the drone which masks the drone vis-à-vis radar radiation” Fig. 1a-5) for three dimensionally moving the radar calibration target (paragraph [0006]: “a flying drone with multiple rotors, the rotors having axes which are vertical during hovering flight of the drone, and being angularly distributed around a core block of the drone, in projection in a reference plane of the drone which is perpendicular to the rotor shafts”), and a localizer for determining a position of the radar calibration target (paragraph [0048]: “Furthermore, the use of the drone 1 to carry the reflector 2 makes it possible to know its position with precision and almost instantaneously.
Indeed, most drones are equipped with geolocation systems by reception of radio signals from satellites, and geolocation results can be transmitted by the drone 1 while the calibration device is detected by the radar system 100”). 
Bobillot does not teach driver for three dimensionally moving based on control signals, and 
a controller configured to generate the control signals based on position information received from the localizer and a desired movement path.
Grachev teaches driver for three dimensionally moving based on control signals (paragraph [0010]: “ensuring the flight of the EO according to a given program” (according to paragraph [0001]: “reference reflectors (EO)”); paragraph [0012]: “The inventive device (see Fig. 1) is located on the UAV 1, which flies along a given route”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the radar calibration system of Bobillot the driver for three dimensionally moving based on control signals as taught by Grachev since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the radar calibration system of Bobillot, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to include the driver for three dimensionally moving based on control signals as taught by Grachev with the predictable result that “the position and the speed of movement of the calibration device are known precisely” as needed in Bobillot (paragraph [0003]).
Neither Bobillot nor Grachev teach a controller configured to generate the control signals based on position information received from the localizer and a desired movement path.
Hamke teaches a controller configured to generate the control signals  (Hamke paragraph [0030]: “For instance, ground control station 202 may transmit command and control information (e.g., a flight plan and/or actual flight instructions) to UAV 100 over wireless air interface 204. This command and control information may direct the flight of UAV 100”) based on position information received from the localizer (paragraph [0077]: “It should be understood that determining actual flight instructions based on a waypoint and its corresponding activity preferably takes into account the position of the UAV at or near the waypoint and its velocity at or near the waypoint”; Examiner’s note: one skilled in the art would appreciate that “takes into account the position of the UAV” anticipates receiving such an information from the earlier mentioned in paragraph [0025] “localizer”: “The pod 112 may also house other components, such as the camera control system, GPS, a radio, and a video link for imagery, for example” updated in real time according to paragraph [0079]: “position commands transmitted to a flight control system where each command position is updated at a rate the guidance algorithm is evaluated at”) and a desired movement path (Hamke paragraph [0020]: “actual flight instructions may provide instructions for flying a plurality of path segments and, thus, the actual flight instructions may provide for an incremental position-based guidance for the UAV”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the radar calibration system taught in combination by Bobillot and Grachev the controller configured to generate the control signals based on position information received from the localizer and a desired movement path as taught by Hamke since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the radar calibration system taught in combination by Bobillot and Grachev, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to include the controller configured to generate the control signals based on position information received from the localizer and a desired movement path as taught by Hamke with the predictable result of “ensuring the flight of the EO according to a given program and assessing the resolution in terms of coordinates” as needed in Grachev (paragraph [0030]).

In regards of claim 2 Bobillot, Grachev and Hamke teach the claimed invention as shown above for the claim 1. 
Neither Bobillot nor Grachev teach the control unit is mounted in the radar calibration target.
Hamke teaches the controller is mounted in the radar calibration target (Hamke paragraph [0020]: “a guidance control system (which may be located at the ground control station or in the UAV)”;  paragraph [0035]: “UAV 100 may additionally comprise avionics unit 308, which may control the flight of UAV 100. To this end, avionics unit 308 may be capable of receiving signals on system bus 312 that influence various aspects of UAV flight, including but not limited to speed, direction, and altitude. For instance, avionics unit 308 may be able execute actual flight instructions that instruct UAV 100 to fly at a given speed, direction, and altitude until it reaches predetermined coordinates”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the radar calibration system taught in combination by Bobillot, Grachev and Hamke the controller mounted in the radar calibration target as taught by Hamke since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the radar calibration system taught in combination by Bobillot, Grachev and Hamke, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to further include the controller mounted in the radar calibration target as taught by Hamke with the predictable result of “ensuring the flight of the EO according to a given program and assessing the resolution in terms of coordinates” as needed in Grachev (paragraph [0030]).

In regards of claim 3 Bobillot, Grachev and Hamke teach the claimed invention as shown above for the claim 1. 
Neither Bobillot nor Grachev teach the controller is arranged in a remote station and a communication channel is established between the controller and the calibration target. 
Hamke teaches the controller is arranged in a remote station and a communication channel is established between the controller and the calibration target (Hamke paragraph [0020]: “In an exemplary embodiment, the UAV is in communication with a control station, such as a ground control station”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the radar calibration system taught in combination by Bobillot, Grachev and Hamke the controller arranged in a remote station and a communication channel established between the controller and the calibration target as taught by Hamke since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the radar calibration system taught in combination by Bobillot, Grachev and Hamke, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to further include the controller arranged in a remote station and a communication channel established between the controller and the calibration target as taught by Hamke with the predictable result of “ensuring the flight of the EO according to a given program and assessing the resolution in terms of coordinates” as needed in Grachev (paragraph [0030]).

In regards of claim 4 Bobillot, Grachev and Hamke teach the claimed invention as shown above for the claim 1. 
Bobillot further teaches the driver is a drone (Bobillot paragraph [0006]: “a flying drone with multiple rotors, the rotors having axes which are vertical during hovering flight of the drone”).

In regards of claim 5 Bobillot, Grachev and Hamke teach the claimed invention as shown above for the claim 1. 
Bobillot does not teach the reflector is designed as a closed sphere entirely accommodating the drive unit.
Grachev teaches the reflector is designed as a closed sphere entirely accommodating the drive unit (Grachev paragraph [0030]: “the implementation of the reference reflector in the form of a sphere, which consists of two halves, structurally fastened together, and is made of wire or tubes of the estimated diameter d in the form of a grid with a calculated step b”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the radar calibration system taught in combination by Bobillot, Grachev and Hamke the reflector designed as a closed sphere entirely accommodating the drive unit as taught by Grachev since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the radar calibration system taught in combination by Bobillot, Grachev and Hamke, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to further include the reflector designed as a closed sphere entirely accommodating the drive unit as taught by Grachev with the predictable result “to produce a scattering of the primary radar radiation RP which is distributed over a wider solid angle” as needed in Bobillot (paragraph [0041]).

In regards of claim 7, Bobillot teaches a method for moving a calibration target (Bobillot abstract: “A calibration device for radar measurements”) having a driver (paragraph [0006]: “a flying drone with multiple rotors, the rotors having axes which are vertical during hovering flight of the drone, and being angularly distributed around a core block of the drone, in projection in a reference plane of the drone which is perpendicular to the rotor shafts”) with a reflector (Bobillot abstract: “The reflector has a shape and an arrangement on the drone which masks the drone vis-à-vis radar radiation” Fig. 1a-5) mounted and a localizer thereon along a desired movement path (paragraph [0048]: “Furthermore, the use of the drone 1 to carry the reflector 2 makes it possible to know its position with precision and almost instantaneously.
Indeed, most drones are equipped with geolocation systems by reception of radio signals from satellites, and geolocation results can be transmitted by the drone 1 while the calibration device is detected by the radar system 100”), the method comprising the steps of: 
- determining a current position of the radar calibration target by the localizer (Bobillot paragraph [0012]: “position can be determined in real time and at reduced cost when the drone is provided with a geolocation system by reception of radio signals which come from several satellites”)
Bobillot does not teach - defining a desired movement path
- comparing the determined position with a corresponding position of the desired movement path 
- generating control signals for the driver based on the comparison result such that the movement caused by the control signals reduces a deviation of the determined position and the corresponding position or to move the radar calibration target towards the next position defined by the desired movement path. 
Grachev teaches - defining the desired movement path  (Grachev paragraph [0010]: “ensuring the flight of the EO according to a given program” (according to paragraph [0001]: “reference reflectors (EO)”); paragraph [0012]: “The inventive device (see Fig. 1) is located on the UAV 1, which flies along a given route).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the method for moving a calibration target  of Bobillot the defining the desired movement path as taught by Grachev since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the method for moving a calibration target of Bobillot, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to include the defining the desired movement path as taught by Grachev with the predictable result that “the position and the speed of movement of the calibration device are known precisely” as needed in Bobillot (paragraph [0003]).
Neither Bobillot nor Grachev teach - comparing the determined position with a corresponding position of the desired movement path 
- generating control signals for the driver based on the comparison result such that the movement caused by the control signals reduces a deviation of the determined position and the corresponding position or to move the radar calibration target towards a next position defined by the desired movement path. 
Hamke teaches - comparing the determined position with a corresponding position of the desired movement path (Hamke paragraph [0020]: “actual flight instructions may provide instructions for flying a plurality of path segments and, thus, the actual flight instructions may provide for an incremental position-based guidance for the UAV”; paragraph [0077]: “It should be understood that determining actual flight instructions based on a waypoint and its corresponding activity preferably takes into account the position of the UAV at or near the waypoint and its velocity at or near the waypoint”;  paragraph [0079]: “position commands transmitted to a flight control system where each command position is updated at a rate the guidance algorithm is evaluated at”)
- generating control signals for the drive unit based on the comparison result such that the movement caused by the control signals reduces a deviation of the determined position and the corresponding position or to move the radar calibration target towards the next position defined by the desired movement path (Hamke paragraph [0030]: “For instance, ground control station 202 may transmit command and control information (e.g., a flight plan and/or actual flight instructions) to UAV 100 over wireless air interface 204. This command and control information may direct the flight of UAV 100”; paragraph [0079]: “an example of position commands transmitted to a flight control system where each command position is updated at a rate the guidance algorithm is evaluated at… This example depicts a series of position commands during a flight segment where the UAV is moving from a prior waypoint to a waypoint on a current leg where the waypoint activity is to hover. Further, this figure depicts position commands plotted in north distance (feet) against time (ms). It should be understood that the position commands could be plotted in other directions against time, such as east, north, and altitude position”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the method for moving a calibration target taught in combination by Bobillot and Grachev the comparing the determined position with a corresponding position of the desired movement path and generating control signals for the driver based on the comparison result such that a movement caused by the control signals reduces a deviation of the determined position and the corresponding position or to move the radar calibration target towards a next position defined by the desired movement path as taught by Hamke since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the method for moving a calibration target taught in combination by Bobillot and Grachev, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to include the comparing the determined position with a corresponding position of the desired movement path and generating control signals for the driver based on the comparison result such that a movement caused by the control signals reduces a deviation of the determined position and the corresponding position or to move the radar calibration target towards a next position defined by the desired movement path as taught by Hamke with the predictable result of “ensuring the flight of the EO according to a given program and assessing the resolution in terms of coordinates” as needed in Grachev (paragraph [0030]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bobillot in view of Grachev further in view of Hamke and further in view of Fukui (Japanese patent document JP2013243655A), hereinafter “Fukui”.
In regards of claim 6 Bobillot, Grachev and Hamke teach the claimed invention as shown above for the claim 1. 
Bobillot further teaches the reflector  is connected to the localizer (Bobillot paragraph [0012]: “Furthermore, the position of the reflector, which is confused with that of the drone, can be easily determined in multiple ways.  For example, this position can be determined in real time and at reduced cost when the drone is provided with a geolocation system by reception of radio signals which come from several satellites”  paragraph [0048]: “Furthermore, the use of the drone 1 to carry the reflector 2 makes it possible to know its position with precision and almost instantaneously.
Indeed, most drones are equipped with geolocation systems by reception of radio signals from satellites, and geolocation results can be transmitted by the drone 1 while the calibration device is detected by the radar system 100”).
Neither Bobillot, nor Grachev and nor Hamke teach the reflector comprises an antenna.
Fukui teaches the reflector comprises an antenna (Fukui [0001]: “According to the present invention, an antenna device for satellite communication mounted on a moving body directs the satellite direction and obtains coordinate information and directional information necessary for initial acquisition, an antenna device for calculating antenna coordinate information, and directional information”; paragraph [0010]: “a GPS antenna on the reflector of the antenna portion”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the radar calibration system taught in combination by Bobillot, Grachev and Hamke the reflector comprising an antenna as taught by Fukui since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the radar calibration system taught in combination by Bobillot, Grachev and Hamke, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to include the reflector comprising an antenna as taught by Fukui with the predictable result of “radar calibration methods to be carried out reliably, precisely, simply and inexpensively” as needed in Bobillot (Abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sternowski (U.S. Patent 10067172B1) teaches a far-field antenna pattern characterization via drone/UAS platform;
Chisholm (U.S. Patent 4283725A) teaches an in-flight aircraft weather radar calibration;
Hoffman et al. (U.S. Patent 11016173B2) teaches a system and methods for calibrating an antenna array using targets;
Bernhardt et al. (U.S. Patent Application Publication 2009/0284408A1) teaches a high frequency signal calibration target deployable in outer space;
Bitra et al. (U.S. Patent Application Publication 2018/0259342A1) teaches a system and method for dead reckoning for a drone;
Matsuda et al. (U.S. Patent Application Publication 2019/0094885A1) teaches an altitude controllable flying device, method of flying the same, and recording medium;
Zhu (U.S. Patent Application Publication 2020/0103923A1) teaches an obstacle detection method and apparatus, and unmanned aerial vehicle.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER L. SYRKIN whose telephone number is 571-270-7249. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER LVOVICH. SYRKIN/
Examiner
Art Unit 3648



/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648